Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 17/388770, filed on 07/29/2021. Claims 1-15 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by 2007/0221452 to Aguirre et al (henceforth referred to as Aguirre).
Regarding claims 1-9 and 12-15, Aguirre discloses a governor assembly (i.e. Title), comprising: 
a body (i.e. Fig. 8, cover body can be seen in front/behind pulleys) equipping with a trigger wheel and a guide wheel (i.e. See Mark up of Fig. 6), and the trigger wheel and the guide wheel being arranged to be rotatable relative to the body; 
a guide member (i.e. Fig. 4e) extending around the trigger wheel and the guide wheel in sequence (i.e. See Mark up of Fig. 6); and 
wherein the cross section of the guide member has a first dimension (i.e. Fig. 4e, the width dimension) in the direction facing the trigger wheel or the guide wheel, and has a second dimension (i.e. Fig. 4e, the height dimension) in the radial direction of the trigger wheel, and wherein the first dimension is large than the second dimension. 
Wherein the guide member comprises a plurality of bearing members and a covering layer (i.e. See Mark up of Fig. 4e) wrapping each of the bearing members. 
Wherein the covering layer is capable of transmitting the force from the trigger wheel and the guide wheel to the bearing members (i.e. function of drive belts), such that the movement of the body relative to the bearing members is stopped. 
Wherein the bearing members are made of one or more of the following materials: metal, carbon fiber (i.e. Abstract, “The belts cluster at least two metallic ropes comprising high strength steel wires.. coated with a polymeric material”).
Wherein the bearing members are arranged to be separated from each other, and the covering layer is provided between the adjacent bearing members (i.e. See Mark up of Fig. 4e).
Wherein the covering layer defines a first surface (i.e. See Mark up of Fig. 4e)  in contact with the trigger wheel and a second surface (i.e. See Mark up of Fig. 4e) in contact with the guide wheel (i.e. see mark up of Fig. 6, trigger wheel and guide wheel on opposite sides of guide member).
Wherein the first surface and the second surface are configured to be symmetrical with respect to a first axis (i.e. Fig. 4e, is symmetrical about the bearing members).
Wherein the bearing members are arranged along the first axis (i.e. Fig. 4e, is symmetrical about the bearing members). 
Wherein the first surface and the second surface are configured to be parallel to each other (i.e. See Mark up of Fig. 4e). 
Wherein one end of the guide member is attached to the top of an elevator hoistway, the other end of the guide member is attached to the bottom of the elevator hoistway, and the body is attached to an elevator car (i.e. See Mark up of Fig. 6).
Wherein the direction in which the guide member surrounds the trigger wheel is opposite to the direction in which the guide member surrounds the guide wheel (i.e. see mark up of Fig. 6, trigger wheel and guide wheel on opposite sides of guide member). 
Wherein the trigger wheel and the guide wheel are configured to have a diameter larger than or equal to 90mm and smaller than 180mm (i.e. paragraph 0013, “D is the diameter of sheave… D=180mm”). 
An elevator (i.e. Title) comprising the governor assembly according to claim 1. 

    PNG
    media_image1.png
    384
    541
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    137
    481
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2007/0221452 to Aguirre et al. 
Regarding claim 10, Aguirre Fig. 4e does not teach the distances from the first and second surface is configured to vary along the first axis. However, Aguirre Fig. 4d teaches an alternative guide member form. Aguirre Fig. 4d teaches a covering layer comprising a first and second surface parallel to each other and symmetrical with respect to the bearing members wherein distances from the first surface and the second surface to the bearing members are configured to vary along a first axis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the guide member of Fig. 4d in the governor assembly to accommodate a different shaped trigger pulleys and there would have been reasonable expectation of success. 

    PNG
    media_image3.png
    201
    311
    media_image3.png
    Greyscale

Regarding claim 11, Aguirre does not specifically teach distance between first and second configured to be 3mm and 6mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a guide member height of 3mm to 6mm for space saving for smaller elevator systems since it has been held where general conditions of a claim are disclosed in the prior art, discovering the optimum range involves only routine skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2016/016680to Fauconnet teaches a governor system comprising a trigger wheel and a guide wheel and a guide member;
EP 2 913 287 to Aguado et al teaches a governor system comprising a trigger wheel and a guide wheel and a guide member;
UP Patent Application Publication No. 2015/0136544 to Dube et al teaches a governor system comprising a trigger wheel and a guide wheel and a guide member;
US Patent No. 6,202,795 to Bluteau teaches a governor system comprising a trigger wheel and a guide wheel and a guide member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654